DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Application #16/985,133
Claim 1: A method for spatial audio processing comprising:
receiving, with an audio processor, an audio input comprising audio signals captured within an acoustic environment;

converting, with the audio processor, the audio input from a time 
determining, with the audio processor, at least one acoustic propagation model for at least one source location;





processing, with the audio processor, the audio input according to the at least one acoustic propagation model to spatially filter at least one target audio signal from one or more non-target audio signals, wherein the at least one target audio signal corresponds to the at least one source location within the acoustic environment; and
applying, with the audio processor, a whitening filter to a spatially filtered target audio signal to derive at least one separated audio output signal. 
Patent #10,735,887
Claim 1: A method for spatial audio processing comprising:
receiving, with an audio processor, an audio input comprising audio signals captured by a plurality of transducers within an acoustic environment;
converting, with the audio processor, the audio input from a time 
determining, with the audio processor, at least one acoustic propagation model for at least one source location within the acoustic environment according to a normalized cross power spectral density calculation, the at least one acoustic propagation model comprising at least one Green's Function estimation;
processing, with the audio processor, the audio input according to the at least one acoustic propagation model to spatially filter at least one target audio signal from one or more non-target audio signals, wherein the target audio signal corresponds to the at least one source location; and

applying, with the audio processor, a whitening filter to a spatially filtered target audio signal to derive at least one separated audio output signal, wherein the whitening filter is applied concurrently or concomitantly with the at least one acoustic propagation model.

Claim 2: The method of claim 1
wherein the at least one transform function is selected from the group consisting of Fourier transform, Fast Fourier transform, Short Time Fourier transform and modulated complex lapped transform.

Claim 3: The method of claim 1
wherein the audio input comprises a training audio input.

Claim 4: The method of claim 1
wherein the acoustic environment comprises a waveguide location.

Claim 5: The method of claim 1 further comprising


Claim 6: The method of claim 4 further comprising
rendering, with at least one loudspeaker, an audio output comprising the at least one separated audio output signal.

Claim 7: The method of claim 6
wherein the at least one loudspeaker is incorporated within a loudspeaker array. Claim 8: The method of claim 7
wherein the loudspeaker array corresponds to the waveguide location. 
Claim 9: The method of claim 1
wherein the audio input comprises two or more channels of audio input data.Claim 10: The method of claim 9
wherein each channel in the two or more channels of audio input data corresponds to a transducer located in the acoustic environment.Claim 11: The method of claim 1 further comprising
determining, with the audio processor, the at least one source location according to at least one training audio input. Claim 12: A spatial audio processing system, comprising:
a processing device comprising an audio processing module configured to receive an audio input comprising acoustic audio signals captured within an acoustic environment; and



at least one non-transitory computer readable medium communicably engaged with the processing device and having instructions stored thereon that, when executed, cause the processing device to perform one or more audio processing operations, the one or more audio processing operations comprising:






converting the audio input from a time domain to a frequency domain according to at least one transform function;
determining at least one acoustic propagation model for at least one source location within the acoustic environment;





processing the audio input according to the at least one acoustic propagation model to spatially filter at least one target audio signal from one or more non-target audio signals, wherein the at least one target audio signal corresponds to the at least one source location; and

applying a whitening filter to a spatially filtered target audio signal to derive at least one separated audio output signal.




Claim 13: The system of claim 12
wherein the at least one transform function is selected from the group consisting of Fourier transform, Fast Fourier transform, Short Time Fourier transform and modulated complex lapped transform. Claim 14: The system of claim 12 further comprising
two or more transducers communicably engaged with the processing device. Claim 15: The system of claim 14
wherein each transducer in the two or more transducers comprises a separate audio input or output channel. Claim 16: The system of claim 12
wherein the one or more audio processing operations further comprise rendering an audio file comprising the at least one separated audio output signal. Claim 17: The system of claim 15
wherein each transducer in the two or more transducers comprises a microphone or a loudspeaker. Claim 18: The system of claim 17
wherein the two or more transducers comprises a microphone array or a loudspeaker array. Claim 19: The system of claim 12
wherein the one or more audio processing operations further comprise determining the at least one source location within the acoustic environment according to at least one training audio input. Claim 20: A non-transitory computer-readable medium encoded with instructions for commanding one or more 
receiving an audio input comprising audio signals captured within an acoustic environment;

converting the audio input from a time domain to a frequency domain according to at least one transform function;
determining at least one acoustic propagation model for at least one source location within the acoustic environment;





processing the audio input according to the at least one acoustic propagation model to spatially filter at least one target audio signal from one or more non-target audio signals, wherein the at least one target audio signal corresponds to the at least one source location; and
applying a whitening filter to a spatially filtered target audio signal to derive at least one separated audio output signal.

Claim 2: The method of claim 1
wherein the at least one transform function is selected from the group consisting of Fourier transform, Fast Fourier transform, Short Time Fourier transform and modulated complex lapped transform.

Claim 3: The method of claim 1
wherein the audio input comprises a training audio input.

Claim 4: The method of claim 1
wherein the acoustic environment comprises a waveguide location.

Claim 5: The method of claim 1 further comprising


Claim 6: The method of claim 4 further comprising
rendering, with at least one loudspeaker, an audio output comprising the at least one separated audio output signal.

Claim 7: The method of claim 6
wherein the at least one loudspeaker is incorporated within a loudspeaker array. Claim 8: The method of claim 7
wherein the loudspeaker array corresponds to the waveguide location. 
Claim 9: The method of claim 1
wherein the audio input comprises two or more channels of audio input data.Claim 10: The method of claim 9
wherein each channel in the two or more channels of audio input data corresponds to a transducer located in the acoustic environment.Claim 11: The method of claim 1 further comprising
determining, with the audio processor, the at least one source location according to at least one training audio input. 
Claim 12: A spatial audio processing system, comprising:
a plurality of acoustic transducers being located within an acoustic environment and operably engaged to comprise an array, the plurality of acoustic transducers being configured to capture acoustic audio signals from 
a computing device comprising an audio processing module communicably engaged with the plurality of acoustic transducers to receive an audio input comprising the acoustic audio signals, the audio processing module comprising at least one processor and a non-transitory computer readable medium having instructions stored thereon that, when executed, cause the at least one processor to perform one or more spatial audio processing operations, the one or more spatial audio processing operations comprising:
converting the audio input from a time domain to a frequency domain according to at least one transform function;
determining at least one acoustic propagation model for at least one source location within the acoustic environment according to a normalized cross power spectral density calculation, the at least one acoustic propagation model comprising at least one Green's Function estimation;
processing the audio input according to the at least one acoustic propagation model to spatially filter at least one target audio signal from one or more non-target audio signals, wherein the at least one target audio signal corresponds to the at least one source location; and
applying a whitening filter to a spatially filtered target audio signal to derive at least one separated audio output signal, wherein the whitening filter is applied concurrently or concomitantly with the at least one acoustic propagation model.



Claim 13: The system of claim 12
wherein the at least one transform function is selected from the group consisting of Fourier transform, Fast Fourier transform, Short Time Fourier transform and modulated complex lapped transform. Claim 14: The system of claim 12 further comprising
two or more transducers communicably engaged with the processing device. Claim 15: The system of claim 14
wherein each transducer in the two or more transducers comprises a separate audio input or output channel. Claim 16: The system of claim 12
wherein the one or more audio processing operations further comprise rendering an audio file comprising the at least one separated audio output signal. Claim 17: The system of claim 15
wherein each transducer in the two or more transducers comprises a microphone or a loudspeaker. Claim 18: The system of claim 17
wherein the two or more transducers comprises a microphone array or a loudspeaker array. Claim 19: The system of claim 12
wherein the one or more audio processing operations further comprise determining the at least one source location within the acoustic environment according to at least one training audio input. 
Claim 20:  A non-transitory computer-readable medium encoded with instructions for commanding one or more for spatial audio processing, the operations comprising:
receiving an audio input comprising audio signals captured by a plurality of transducers within an acoustic environment;
converting the audio input from a time domain to a frequency domain according to at least one transform function;
determining at least one acoustic propagation model for at least one source location within the acoustic environment according to a normalized cross power spectral density calculation, the at least one acoustic propagation model comprising at least one Green's Function estimation;
processing the audio input according to the at least one acoustic propagation model to spatially filter at least one target audio signal from one or more non-target audio signals, wherein the at least one target audio signal corresponds to the at least one source location; and
applying a whitening filter to a spatially filtered target audio signal to derive at least one separated audio output signal, wherein the whitening filter is applied concurrently or concomitantly with the at least one acoustic propagation model.





Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, 8, and 12-20 are rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Krasny et al. (US PGPUB #2002/0126856) in view of Applebaum et al. (US PGPUB #2014/0355775) further in view of Ebenezer (US PGPUB #2017/0092256).

Regarding Claim 1, Krasny discloses a method for spatial audio processing comprising:
receiving, with an audio processor, an audio input comprising audio signals captured by a plurality of transducers within an acoustic environment (Krasny ¶0007 discloses a plurality of microphone elements for receiving a training signal including a plurality of training signal samples; Fig. 1);
converting, with the audio processor, the audio input from a time domain to a frequency domain according to at least one transform function (Krasny ¶0026 discloses once the training signal is received, it is converted to the frequency domain by the plurality of frequency domain converters 115 using, for example, a Fast Fourier Transform [FFT] algorithm; Claim 1);
determining, with the audio processor, at least one acoustic propagation model for at least one source location (Krasny ¶0006 discloses where KN-1(ω, r1, rp) denotes the elements of the matrix KN-1(ω) which is the inverse of the noise spatial correlation N(ω) with the elements KN(ω, r1, rp). G(ω, rp, r0) is the Green Function which describes the propagation channel between the talker with the spatial coordinates ro and the p-th array microphone).
Krasny may not explicitly disclose processing, with the audio processor, the audio input according to the at least one acoustic propagation model to spatially filter at least one target audio signal from one or more non-target audio signals, wherein the at least one target audio signal corresponds to the at least one source location within the acoustic environment; and applying, with the audio processor, a whitening filter to a spatially filtered target audio signal to derive at least one separated audio output signal.
However, Applebaum teaches processing, with the audio processor (Applebaum Fig. 1: signal processing unit 230), the audio input according to the at least one acoustic propagation model to spatially filter at least one target audio signal from one or more non-target audio signals, wherein the at least one target audio signal corresponds to the at least one source location within the acoustic environment (Applebaum  ¶0070 discloses from Eq. (9), if VAD does not detect speech at the frame q, the noise correlation matrix is updated. Otherwise, the estimation of the noise correlation matrix is switched off. ¶0084 discloses matrix in Equation (19) is an estimate of the inverse noise spatial correlation matrix at the q-th frame. ¶0085 discloses for the case of N microphones, instead of an estimation of the noise spatial correlation matrix in Section 7, a direct estimation of the inverse noise spatial correlation matrix based on RLS algorithm is used, which is modified for processing in the frequency domain according to equation (20). ¶0086 discloses the coefficients Di(k, q) in Eq.(20) are calculated from an estimate of the inverse noise spatial correlation matrix in the previous frame (q-1) and are given by equation 21. ¶0030 discloses unit 310(b) can further process the signal received from the first .
Krasny and Applebaum are analogous art as they pertain to spatial audio array processing. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the noise reduction apparatus (as taught by Krasny) to use Wiener filter for estimating the noise spatial correlation matrix (as taught by Applebaum, ¶0066-¶0077) to enhance signal quality in such scenarios by jointly processing the signals from the multiplicity of microphones that already exist for such applications (Applebaum, ¶0013).
And Ebenezer teaches applying, with the audio processor, a whitening filter (title) to a spatially filtered target audio signal to derive at least one separated audio output signal (Applebaum Fig. 8: block 812, ¶0050 discloses the correlation determination module 810 can determine the parameter rq2q1, which is provided to the GrTLS module 808. The GrTLS module 808 then generates a signal representative of the speech signal received at both of the input sources 802A and 8082B. That signal is then passed through an inverse pre-whitening filter 812 to generate the signal received at the sources 802A and 802B. Further, the filters 806A, 806B, and 812 can also be implemented on the same processor, or digital signal processor (DSP), as the GrTLS block 808).
.

Regarding Claim 2, Krasny in view of Applebaum and Ebenezer discloses the method of claim 1
wherein the at least one transform function is selected from the group consisting of Fourier transform, Fast Fourier transform, Short Time Fourier transform and modulated complex lapped transform (Krasny ¶0026 discloses an FFT algorithm; Fig. 3: step 320).

Regarding Claim 3, Krasny in view of Applebaum and Ebenezer discloses the method of claim 2 further comprising performing, with the audio processor, at least one inverse transform function to convert the at least one separated audio output signal from a frequency domain to a time domain (Krasny Fig. 1: block 115; Fig. 3: step 380).

Regarding Claim 4, Krasny in view of Applebaum and Ebenezer discloses the method of claim 3 further comprising rendering or outputting, with the audio processor, a digital audio output comprising the at least one separated audio output signal (Krasny Fig. 1: output u).

Regarding Claim 5, Krasny in view of Applebaum and Ebenezer discloses the method of claim 1. But Krasny may not explicitly disclose further comprising determining, with the audio processor, two or more acoustic propagation models associated with two or more source locations within the acoustic environment and storing each acoustic propagation model in the two or more acoustic propagation models in a computer-readable memory device.
However, Applebaum teaches determining, with the audio processor, two or more acoustic propagation models associated with two or more source locations within the acoustic environment and storing each acoustic propagation model in the two or more acoustic propagation models in a computer-readable memory device (Applebaum ¶0088 discloses spectrum of the signal from the m-th sound source, G(ω, ri, Rm) is the Green function which describes propagation channel from the i-th sound source with the spatial coordinates Rm to the i-th antenna element, and N (ω, ri) is the Fourier transform of the noise field).
Krasny, Applebaum, and Ebenezer are analogous art as they pertain to spatial audio array processing. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the noise reduction apparatus (as taught by Krasny) for Green’s function to describe propagation channel (as taught by Applebaum, ¶0088) to enhance signal quality in such scenarios by jointly processing the signals from the multiplicity of microphones that already exist for such applications (Applebaum, ¶0013).

Regarding Claim 6, Krasny in view of Applebaum and Ebenezer discloses the method of claim 5. But Krasny may not explicitly disclose further comprising creating, with the audio processor, a separate whitening filter for each acoustic propagation model in the two or more acoustic propagation models.
creating, with the audio processor, a separate whitening filter for each acoustic propagation model in the two or more acoustic propagation models (Applebaum ¶0030 discloses unit 310(b) can further process the signal received from the first collaborator jointly with audio signals received from the local microphone 320(b) and the microphone of headset 300(b) to further reduce noise that was correlated with the remaining noise from the first collaborator. ¶0048 disclose overlapping blocks of signals are processed, and the overlap of the windowing function adds to unity to ensure each sample is given equal gain to the final output. The frequency domain filtering technique is thus applied on a frame-block basis. ¶0070 discloses from Eq. (9), if VAD does not detect speech at the frame q, the noise correlation matrix is updated. Otherwise, the estimation of the noise correlation matrix is switched off. ¶0076 discloses after processing, a PDS is calculated. ¶0077 discloses a Wiener filter is used as shown in Equation 15. Wiener filter can be used as a whitening filter).
Krasny, Applebaum, and Ebenezer are analogous art as they pertain to spatial audio array processing. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the noise reduction apparatus (as taught by Krasny) to use Wiener filter for estimating the noise spatial correlation matrix (as taught by Applebaum, ¶0066-¶0077) to enhance signal quality in such scenarios by jointly processing the signals from the multiplicity of microphones that already exist for such applications (Applebaum, ¶0013).

8, Krasny in view of Applebaum and Ebenezer discloses the method of claim 1. But Krasny may not explicitly disclose further comprising applying, with the audio processor, a phase correction filter to the spatially filtered target audio signal
However, Applebaum teaches applying, with the audio processor, a phase correction filter to the spatially filtered target audio signal (Applebaum ¶0025 discloses noise arriving from different locations than the wanted signal has different attenuation and phase factors, so that it is possible to find complex multiplicative combining factors for weighted combining of the two source signals such as to favor the wanted signal and disfavor the noise. The optimum combining factors may thus be chosen independently for each frequency component of the wanted signal. ¶0043 discloses identification of the principal microphone is made based on relative energy, after compensation for any gain differences that may be learned in a set-up phase).
Krasny, Applebaum, and Ebenezer are analogous art as they pertain to spatial audio array processing. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the noise reduction apparatus (as taught by Krasny) for Green’s function to describe propagation channel (as taught by Applebaum, ¶0088) to enhance signal quality in such scenarios by jointly processing the signals from the multiplicity of microphones that already exist for such applications (Applebaum, ¶0013).

Claims 12-20 are rejected for the same reasons as set forth in Claims 1-6, and 8.


Claims 7 and 9 are rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Krasny et al. (US PGPUB #2002/0126856) in view of Applebaum et al. (US PGPUB #2014/0355775) further in view of Ebenezer (US PGPUB #2017/0092256) and Visser et al. (US PGPUB #2007/0038442).

Regarding Claim 7, Krasny in view of Applebaum and Ebenezer discloses the method of claim 1 but may not explicitly disclose further comprising applying, with the audio processor, a spectral subtraction noise reduction filter to the at least one separated audio output signal.
However, Visser teaches applying, with the audio processor, a spectral subtraction noise reduction filter to the at least one separated audio output signal (Visser Fig. 8: blocks 327, 329; ¶0028 discloses the combination signal is filtered using a noise reduction filter to identify, reduce or remove noise components).
Krasny, Applebaum, Ebenezer, and Visser are analogous art as they pertain to spatial audio array processing. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Krasny in view of Applebaum and Ebenezer in light of the teachings of Visser to efficiently set the coefficients in the noise-dominant signal to obtain superior noise reduction in the combination signal to provide a good quality speech signal to the baseband processing circuitry (as taught by Visser, ¶0059) to efficiently reduce or eliminate the noise component (Visser, ¶0020).

Regarding Claim 9, Krasny in view of Applebaum and Ebenezer discloses the method of claim 5 but may not explicitly disclose further comprising receiving, in real-time, at least one sensor input comprising sound source localization data for at least one sound source.
However, Visser teaches receiving, in real-time, at least one sensor input comprising sound source localization data for at least one sound source (Visser ¶0013 discloses beamforming techniques make no assumption on the sound source but assume that the geometry between source and sensors or the sound signal itself is known for the purpose of dereverberating the signal or localizing the sound source. ¶0018 discloses finally most ICA formulations implicitly assume that the underlying source signals essentially originate from spatially localized point sources albeit with their respective echoes and reflections, Figs. 1-5).
Krasny, Applebaum, Ebenezer, and Visser are analogous art as they pertain to spatial audio array processing. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Krasny in view of Applebaum and Ebenezer in light of the teachings of Visser for localizing the sound source (as taught by Visser, ¶0013) to provide simplified speech processing that can separate speech signals from background noise in near real-time and that does not require substantial computing power, but still produces relatively accurate results and can adapt flexibly to different environments (Visser, ¶0019).




Claims 10-11 are rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Krasny et al. (US #2002/0126856) in view of Applebaum et al. (US #2014/0355775) further in view of Ebenezer (US #2017/0092256), Visser et al. (US #2007/0038442) and Soulodre (US # 2011/0081024).

Regarding Claim 10, Krasny in view of Applebaum, Ebenezer, and Visser discloses the method of claim 9 but may not explicitly disclose further comprising determining, in real-time, the at least one source location according to the sound source localization data.
However, Soulodre (abstract) teaches determining, in real-time, the at least one source location according to the sound source localization data (Soulodre ¶0036 discloses during processing of the audio input signals, the audio processor 118 identifies a plurality of perceptual locations of each of a plurality of sources of audible sound represented within an audio input signal. The perceptual locations are representative of physical locations of the respective sources of audible sound within a listener perceived sound stage. Accordingly, if a listener were present at a live performance occurring on an actual stage, the perceptual locations would align with the locations on the stage of the performers, such as guitarists, drummers, singers and any other performers or objects producing sound within the audio signals).
Krasny, Applebaum, Ebenezer, Visser, and Soulodre are analogous art as they pertain to spatial audio array processing. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Krasny in view of Applebaum, Ebenezer, and Visser in light of the teachings of Soulodre for the audio processor to identify a plurality of .

Regarding Claim 11, Krasny in view of Applebaum, Ebenezer, Visser, and Soulodre discloses the method of claim 10. But Krasny may not explicitly disclose wherein the at least one sensor input comprises a camera or a motion sensor.
However, Applebaum teaches wherein the at least one sensor input comprises a camera or a motion sensor (Applebaum ¶0013 discloses in army tanks that have multiple crew members already equipped with microphones, or operations in a noisy work environment where co-workers are equipped with duplex headsets for communication; film crews having cameras equipped with boom mikes as well as the crews themselves being equipped with two-way headsets; conferences in which on-stage speakers have individual microphones and audience participants have additional microphones).
Krasny and Applebaum are analogous art as they pertain to spatial audio array processing. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the noise reduction apparatus (as taught by Krasny) for film crews to have cameras equipped with boom mikes (as taught by Applebaum, ¶0013) to enhance signal quality in such scenarios by jointly processing the signals from the multiplicity of microphones that already exist for such applications (Applebaum, ¶0013).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957.  The examiner can normally be reached on 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651